Citation Nr: 0524233	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  00-06 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability evaluation in excess of 60 
percent for degenerative disc disease of the cervical spine, 
on appeal from the initial determination.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel

INTRODUCTION

The veteran had active military service from January 1982 to 
January 1992.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1993 rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Commonwealth of Puerto Rico, that assigned a 20 percent 
disability evaluation for residuals of fractured C6-7 
vertebrae and a 20 percent disability evaluation for C6 
radiculopathy, after granting service connection for the 
same.  In January 1996, the RO rated the cervical spine 
conditions as a single entity with a 40 percent disability 
rating.  By a rating action dated in September 1999, the 40 
percent disability evaluation assigned for the veteran's 
cervical spine disability was increased to 60 percent, 
effective from August 1992.

The Board remanded the matter to the RO via the Appeals 
Management Center in November 2003 for the purpose of 
obtaining additional evidence.  In June 2005, the matter was 
returned to the Board for final appellate consideration.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  Even considering his complaints of pain on motion, 
numbness of the upper extremities, stiffness of the hands and 
fingers, and frequent dropping of objects from his hands, 
objective findings associated with the veteran's cervical 
spine disability do not show limitation of the cervical spine 
15 degrees or less or favorable ankylosis of the cervical 
spine and the neurological manifestations of the disability 
result greater in no greater than mild, incomplete paralysis, 
bilaterally.




CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 60 
percent for degenerative disc disease of the cervical spine 
are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, 4.123, 4.124a, Diagnostic Codes 5287, 5290, 5293 
(2002), Diagnostic Codes 5287, 5290, 5293 (2003), Diagnostic 
Codes 5242, 5243, 8512 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

By a letter dated in April 2001, the RO advised the veteran 
of the essential elements of the VCAA.  The veteran was 
advised that VA would make reasonable efforts to help him get 
the evidence necessary to substantiate his claim for an 
increased rating, but that he must provide enough information 
so that VA could request any relevant records.  The veteran 
was asked to identify any additional information or evidence 
that he wanted VA to try and obtain.  The RO informed the 
veteran of the type(s) of evidence necessary to grant his 
claim on appeal.  The April 2001 letter therefore provided 
notice of three out of the four elements that were discussed 
above.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Although the April 2001 notice letter that was provided to 
the veteran did not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession), the Board finds that he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim on appeal.  The April 2001 
letter specifically informed the veteran of the type(s) of 
evidence that would be relevant to his claim for an increased 
rating, and that it was his "responsibility" to make sure 
that VA received any records that were pertinent to his 
appeal.  When considering the April 2001 notification letter, 
the Board finds that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to the VA notice.

The March 1993 rating decision, January 1996 rating decision, 
January 1996 Statement of the Case, November 1996 
Supplemental Statement of the Case (SSOC), September 1999 
rating decision, and SSOCs dated in March 2000, July 2000, 
January 2002, and April 2005collectively notified the veteran 
of the relevant laws and regulations and essentially advised 
him of the evidence necessary to substantiate his increased 
rating claims.  The April 2005 SSOC specifically set forth 
the regulations pertaining to VA's duty to assist, thus 
notifying the veteran of his and VA's respective obligations 
to obtain different types of evidence.  These documents also 
advised the veteran of the evidence of record, adjudicative 
actions taken, and of the reasons and bases for denial.  

VA and non-VA records and reports have been obtained 
including, but not limited to, T. Hernandez, M.D., and the 
San Juan VA Medical Center (VAMC) have been obtained.  The 
veteran has not identified any additional outstanding medical 
records that would be pertinent to the claim on appeal.  The 
veteran was afforded VA examinations in August 1995, August 
1996, June 1997, June 1999, August, September, and November 
2001, and May 2004 for the purpose of determining the nature 
and severity of his cervical spine disability.  The Board 
therefore finds that VA has satisfied its duty to notify 
(each of the four content requirements) and the duty to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2004) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Indeed, the Board notes that the veteran has not claimed that 
VA has failed to comply with the notice or duty to assist 
requirements of the VCAA.

Finally, the Board notes that the Court's decision in 
Pelegrini II, held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
present case, the veteran did not receive his VCAA notice 
until April 2001, which was well after the time when his 
claim was initially adjudicated.  However, the claimant still 
has the right to VCAA content complying notice and proper 
subsequent VA process, and that has been done.  The Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in April 2001 was 
not given prior to the first adjudication of the claim (March 
1993), the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R.  
§ 3.159(b), and, after the notice was provided, the case was 
readjudicated and the April 2005 SSOC was provided to the 
veteran.


Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2  requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment. 38 C.F.R. § 4.10.  

The veteran's claims for increased evaluations originated 
from the RO decision that granted service connection for 
those disabilities.  The claim therefore stems from the 
initial rating assigned.  At the time of an initial rating, 
separate, or staged, ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 7-2003.  The Board is bound by that ruling.  

The veteran is currently in receipt of a 60 percent 
disability rating under the "old" criteria for rating 
intervertebral disc syndrome.  See Diagnostic Code 5293 
(2002).  This is the maximum schedular rating.  There is no 
basis for a rating in excess of 60 percent based on 
limitation of motion due to any functional loss as the 
veteran is receiving the maximum schedular rating for 
intervertebral disc syndrome.  See Johnston v. Brown, 10 
Vet.App. 80 (1997).  A higher schedular rating would be 
barred under the "old" Diagnostic Code 5290, limitation of 
motion of the cervical spine.  The maximum schedular rating 
under Diagnostic Code 5290 (2002) was 30 percent.  There is 
no evidence of the ankylosis of the cervical spine so 
evaluating the veteran under Diagnostic Code 5287 would be 
inappropriate.  Parenthetically, the Board notes that the 
maximum schedular rating for ankylosis of the cervical spine 
is 40 percent.  See Diagnostic Code 5287 (2002).  Separate 
evaluations could not be assigned for intervertebral disc 
syndrome and limitation of motion or ankylosis.  See 
VAOPGCPREC 36-97 (...we have concluded that DC 5293 involves 
limitation of range of motion.  Therefore, a veteran could 
not be rated under DC 5293 for IDS based upon limitation of 
motion, and also be rated under, for example, DC 5292, 
because to do so would constitute evaluation of an identical 
manifestation of the same disability under two different 
diagnoses.  In keeping with 38 C.F.R. § 4.7, the disability 
may be rated under the diagnostic code which produces the 
higher rating, if that diagnostic code better reflects the 
extent of the veteran's disability).   

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome (preoperatively or 
postoperatively) could be rated either on the total duration 
of incapacitating episodes over the past 12 months (with a 
maximum 60 percent rating) or by combining under Sec. 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  ...................................................  ..50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine..................................................
...........30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal 
kyphosis....................................................20

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2). Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2004)

There is no evidence that the veteran experiences 
incapacitating episodes as a result of his intervertebral 
disc syndrome.  At his May 2004 VA examination, he 
specifically denied having any periods of absolute bed rest 
prescribed by a physician.  He said he had only taken four to 
six days of sick leave sporadically over the past year due to 
neck pain.  Application of the new criteria for evaluating 
intervertebral disc syndrome based on incapacitating episodes 
would be inappropriate.  38 C.F.R. §§ 5293 (2003) and 5243 
(2004).

The Board has considered whether a disability evaluation in 
excess of 60 percent for the veteran's degenerative disc 
disease of the cervical spine may be assigned under 
Diagnostic Code 5242, Degenerative arthritis of the spine.  
No such rating exists.  Indeed, the 60 percent rating 
assigned to the veteran's cervical spine disability well 
exceeds that the highest disability evaluation assignable for 
loss of range of motion the cervical spine, which is 30 
percent, and unfavorable ankylosis of the entire cervical 
spine, which is 40 percent.  

Consideration has also been given as to whether a higher 
disability evaluation may be assigned by rating orthopedic 
and neurologic manifestations of the cervical spine 
disability.  In terms of the orthopedic manifestations, the 
range of motion findings at the May 2004 VA examination were 
29 degrees of flexion, 33 degrees of extension, 35 degrees of 
lateral flexion, and 40 degrees of lateral rotation.  Such 
findings would equate to a 20 percent disability evaluation 
for loss of range of motion of the cervical spine.  The Board 
recognizes that the veteran complained of moderate to severe 
neck pain with spasm that occasionally resulted in flare-ups 
that required him to take sick leave.  However, on 
examination, there was no objective evidence of additional 
loss of range of motion with repetitive movement.  Moreover, 
the VA examiner specifically found that there was no evidence 
that repetitive movement resulted in fatigue, weakness, or 
lack of endurance.  The revised regulations specify that the 
range of motion criteria are the same with or without 
symptoms such as pain.  Thus, even considering the veteran's 
subjective complaints of additional functional loss or loss 
of motion during flare-ups or overuse, the fact remains that 
the exhibited function loss would not meet the criteria for a 
rating higher than 20 percent for the orthopedic disability.  
See 38 C.F.R. § 4.40, 4.45.  

As for the neurologic component of the cervical spine 
disability, 38 C.F.R. § 4.123 provides that neuritis, cranial 
or peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating that may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate, or 
with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  38 C.F.R. § 4.124a.

Based on the symptoms discussed below, the Board finds that 
the neurological manifestations of the veteran's cervical 
spine disability would most accurately be evaluated under 
Diagnostic Coder 8512.  See 38 C.F.R. § 4.20.  Under 
Diagnostic Code 8512, which pertains to paralysis of the 
lower radicular group, involving the intrinsic muscles of the 
hand and flexor of the wrist and fingers, different ratings 
are assigned depending upon whether the extremity involved is 
the major or minor extremity.  For the major extremity, a 20 
percent rating is warranted for mild incomplete paralysis; a 
40 percent rating is warranted when there is moderate 
incomplete paralysis; a 50 percent rating is warranted for 
severe incomplete paralysis; and a 70 percent rating is 
warranted for complete paralysis.  The corresponding ratings 
for the minor extremity are 20, 30, and 40 percent for mild, 
moderate, and severe incomplete paralysis, and 60 percent for 
complete paralysis. 

The medical evidence establishes that the veteran experiences 
neurological manifestations affecting his right and left 
upper extremities, which have been attributed to his cervical 
degenerative disc disease.  Specifically, the veteran 
complains of numbness of the upper extremities, stiffness of 
the hands and fingers, and frequent dropping of objects from 
his hands.  Sensory examination showed intact pinprick and 
light touch throughout, except for decreased pinprick 
sensation on the right at C5-C6 dermatome.  Manual strength 
of the upper extremities was 5/5.  There were no atrophies.  
Muscle tone was normal.  Deep tendon reflexes were plus two 
in biceps, triceps, and brachioradialis.  The Board finds 
that these findings approximate no more than mild paralysis 
of the lower radicular nerve group, and 20 percent 
evaluations are warranted for the right upper extremity and 
left upper extremity under Diagnostic Code 8512.

The 20 percent evaluation for orthopedic manifestations and 
20 percent evaluations for chronic neurologic manifestations 
(mild bilateral paralysis of the lower radicular group), with 
contemplation of the bilateral factor, combine to a 50 
percent evaluation under 38 C.F.R. § 4.25 (2004).  See 
38 C.F.R. § 4.26 (2004).  Accordingly, a higher disability 
under the revised rating schedule would not be appropriate.  
The Board notes that earlier VA examinations in 1995 and 1996 
show greater limitation of motion of the cervical spine, 
which could translate to a higher evaluation for the 
orthopedic manifestations.  However, consideration of those 
examinations is prohibited because the regulations allowing 
for a combined evaluation of orthopedic and neurologic 
manifestations did not go into effect until 2003.  See 
VAOPGCPREC 7-2003 and VAOPGCPREC 36-97.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
cervical spine disability and there is no objective evidence 
of marked interference with employment.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  See VAOPGCPREC 6- 96.


ORDER

Entitlement to a disability evaluation in excess of 60 
percent for degenerative disc disease of the cervical spine, 
on appeal from the initial determination, is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


